05/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0336


                                         DA 21-0336
                                      _________________

 STATE OF MONTANA,

                 Plaintiff and Appellee,

       v.                                                            ORDER

 GINA DELIGHT KRUEGER,

                 Defendant and Appellant.
                                   _________________

       Joseph P. Howard, appointed counsel for Appellant Gina Delight Krueger, moves
to withdraw as counsel in this appeal. Counsel states that he has identified a potentially
meritorious appealable issue in Krueger’s case but he advised her that he does not believe
appealing this issue would be “a worthwhile endeavor” although he is willing to do so if
Krueger so instructs him. Krueger has instead requested that counsel raise other specified
issues which counsel believes the Montana Rules of Professional Conduct preclude him
from arguing because, in his professional opinion, these issues do not have a bona fide
basis in law and fact. Counsel further asserts that it is his understanding that the Appellate
Defender Division (ADD) would decline to appoint Krueger new counsel absent an order
of this Court.
       Howard asks to be relieved of his duty as assigned counsel under § 46-8-103(1),
MCA. As an exhibit to his motion, he provides a document, titled Brief of Appellant, that
sets forth the issue Howard identified as meritorious but not “worthwhile.” Howard asks
this Court to review the document and, if it determines that the issue he would raise is
meritorious, to order ADD to assign Krueger new counsel to pursue her appeal, and if not,
to deem the brief to be an Anders brief in compliance with § 46-8-103(2), MCA, and Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), and dismiss the appeal.
       An indigent defendant has the right to counsel on appeal. Mont. Const. Art. II, § 24;
State v. Swan, 199 Mont. 459, 467, 649 P.2d 1297, 1301-02 (1982) (citing Douglas v.
California, 372 U.S. 353, 83 S. Ct. 814 (1963)). The situation Howard faces is not unique.
In similar instances, counsel may choose to file an Anders brief and motion to withdraw
pursuant to Anders, noting their identification of a potentially meritorious issue and the
client’s decision not to pursue that issue on appeal. The challenge of such situation does
not obviate appellant counsel’s duty to either file an opening brief or an Anders brief if
counsel is unable to identify any other nonfrivolous issues on appeal. As set forth in
Anders, if counsel on appeal “finds [the] case to be wholly frivolous, after a conscientious
examination of it, [counsel] should so advise the court and request permission to
withdraw.” Anders, 386 U.S. at 744. This request to withdraw must be “accompanied by
a brief referring to anything in the record that might arguably support the appeal.” Anders,
386 U.S. at 744. The proposed Brief of Appellant Howard has provided as an exhibit to
this motion does not fulfill the requirements of Anders and § 46-8-103(2), MCA, as it does
not disclose any arguably appealable issues beyond the potentially meritorious issue
Krueger chose not to pursue on appeal after Howard advised her against it.
       Howard is correct that he cannot go against Krueger’s wishes regarding the
potentially meritorious issue he identified.        When counsel identifies a potentially
meritorious issue to pursue on appeal but his client does not wish to appeal that issue,
counsel cannot proceed against the client’s wishes. M. R. Pro. Cond. 1.2(a) (“a lawyer
shall abide by a client’s decisions concerning the objectives of representation”); Jones v.
Barnes, 463 U.S. 745, 751, 103 S. Ct. 3308, 3312 (1983) (“the accused has the ultimate
authority to make certain fundamental decisions regarding the case, as to whether to plead
guilty, waive a jury, testify in his or her own behalf, or take an appeal” (citations omitted)).
       Howard points out that in Jones, the United States Supreme Court explained that an
indigent defendant does not have the constitutional right to compel appointed counsel to
press nonfrivolous points requested by the client if counsel, as a matter of professional
judgment, decides not to present those points. Jones, 463 U.S. at 751, 103 S. Ct. at 3312.
However, in Jones, the defendant’s appellate counsel had rejected his client’s suggested

                                               2
issues on appeal in order to focus on arguments counsel found more promising—a tactic
the Supreme Court looked upon favorably, commenting, “Experienced advocates since
time beyond memory have emphasized the importance of winnowing out weaker
arguments on appeal and focusing on one central issue if possible, or at most on a few key
issues.” Jones, 463 U.S. at 751-52, 103 S. Ct. at 3313. Jones does not provide that counsel
can disregard nonfrivolous issues in favor of arguing no issues at all.
       IT IS THEREFORE ORDERED that the motion to withdraw as counsel is DENIED.
       IT IS FURTHER ORDERED that counsel shall have thirty (30) days from the date
of this Order within which to file either an Opening Brief or a brief and motion to withdraw
pursuant to pursuant to § 46-8-103(2), MCA, and Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967).
       The Clerk is directed to provide a copy of this Order to all counsel of record and to
Gina Delight Krueger, personally.




                                             3                                   Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                       May 16 2022